EXHIBIT 10.14
[LETTERHEAD OF IMPAX LABORATORIES, INC.]
November 12, 2008
Mr. Christopher Mengler


OFFER OF EMPLOYMENT
Dear Chris,
This letter constitutes an offer of employment for you to join Impax
Laboratories, Inc. (IMPAX) as the President, Generic Products Division (Global
Pharmaceuticals). In this position you will report to Larry Hsu, PhD., President
and CEO. You will be based out of our Chalfont, PA office.
In this position your salary will be $17,115.40 paid biweekly ($445,000.00
annually). You will be eligible to participate in the Corporate Management Bonus
Program. The target bonus eligibility for this position is 75% of base salary.
This bonus may be prorated for 2009 depending on your start date.
You will also receive, pending Shareholder and Board of Director approval, an
option to purchase 75,000 shares of IMPAX stock, plus 30,000 Restricted Stock
Units. The shares you will be given the opportunity to purchase will vest in
accordance with the normal vesting schedule of 25% per year, so long as you
remain employed by the Company. However, the grant of such option by the Company
is subject to Shareholder and Board approval to recommend such approval is not a
promise of compensation and is not intended to create any obligation on the part
of the Company. Further details on the Plan and any specific option grant to you
will be provided upon approval of such grant by the Company’s Board of
Directors.
In addition, you will receive a one time hiring bonus of $75,000.00 (less
applicable taxes) to be paid as follows: $37,500.00 after thirty (30) days of
employment, $37,500.00 on the first payroll date following your one-year
anniversary date with the Company. Should your employment with IMPAX be
terminated voluntarily or for cause, within a one-year period of your hire date,
the first payment of the hiring bonus shall be recovered in full. Should your
employment with IMPAX be terminated voluntarily or for cause, within the second
year period of your hire date, the second payment of the hiring bonus shall be
recovered in full. Your employment start with IMPAX will be no later than
Monday, January 30, 2009, unless a different date is mutually agreed between you
and the Company. Please confirm your start date with the Company as soon as
possible and report for New Hire Orientation at 8:00 am in our Chalfont location
on your first day.
You will be eligible to participate in the medical and dental insurance coverage
provided by the company the first of the month following one month of
employment. You will be eligible for these benefits on March 1, 2009, assuming
the start date indicated above. You will be eligible to participate in the
Company’s group term life, and group long-term and short-term disability
coverage the first of the month following three months of employment. You will
be eligible to participate in the 401K Plan on April 1, 2009, assuming the start
date indicated above. This is the first of the quarter following one month of
employment. You will also be eligible to participate in the Executive Non
Qualified Deferred Compensation Plan on your hire date. You will also receive
sixteen (16) days of Paid Time Off (PTO) that accrue on a weekly basis. Paid
Time Off (PTO) can not be used until it is earned.

 



--------------------------------------------------------------------------------



 



You will be entitled to participate in or receive benefits under any other
employee benefit plan made available by the company in the future to its
employees subject to, and on a basis consistent with, the terms, conditions and
overall administration of such plans.
Please note that this employment offer is contingent upon a successful
completion of a drug test, background check and credit check paid by the
Company. We utilize the services of the Frankford Hospital WorkHealth Clinics
for drug testing. You must contact them directly to schedule an appointment.
Please do so within 48 hours of your signed acceptance of this letter. You may
use any one of the Frankford WorkHealth Clinic sites. Information regarding drug
testing locations is enclosed. An Authorization Form (enclosed) and picture ID
are required for testing. A positive result will mandate the rescission of this
offer.
To comply with the Department of Justice Immigration and Control Act, you will
need to provide documentation that supports employment eligibility within the
United States. Please bring your documentation with you on your Orientation Day.
If you would like a list of acceptable documents, please contact Human
Resources. Please bring a voided check or savings account document if you are
interested in Payroll Direct Deposit.
Please note that your employment is at will. Accordingly, either you or the
company can terminate the employment relationship at any time, with our without
advance notice. This offer does not constitute any promise or obligation of any
duration of employment nor severance package. If this offer is acceptable,
please return the signed original document to Human Resources by confidential
fax at 215-933-0330.
Chris, we believe that you will contribute to the company’s overall success and
that IMPAX will provide you the career environment and opportunities that you
seek. We look forward to your joining the IMPAX team. If you have any questions
please contact Human Resources at 215-933-0357.
Sincerely,

     
/s/ Paul R. Ulatoski
   
 
Paul R. Ulatoski
   
Vice President Human Resources
   
Impax Laboratories, Inc.
   
 
   
CC: Larry Hsu
   

     
Accepted by:
   
 
   
/s/ Christopher Mengler
  Date: 29 – DEC – 08
 
   
Christopher Mengler
   

 